COURT OF APPEALS








COURT
OF APPEALS
EIGHTH
DISTRICT OF TEXAS
EL
PASO, TEXAS
 
                                                                              )
                                                                              )
                                                                              )
                                                                              )              
No.  08-05-00204-CV
IN RE:  DONALD V. LABRUZZO, CARLOS     )
CAMARILLO and PLASTICOS
PROMEX,        )     AN ORIGINAL PROCEEDINGS
USA, INC.,                                                           )
                                                                              )                 
IN MANDAMUS
                                                                              )
                                                                              )
                                                                              )
 
 
OPINION
ON PETITION FOR WRIT OF MANDAMUS
 




Relators, Donald
V. Labruzzo, Carlos Camarillo and Plasticos Promex USA, Inc., ask this Court to
issue a writ of mandamus against the Honorable Luis Aguilar, Judge of the 120th
District Court of El Paso County.  Mandamus
will lie only to correct a clear abuse of discretion.  Walker v. Packer, 827 S.W.2d 833, 840
(Tex. 1992)(orig. proceeding).  Moreover,
there must be no other adequate remedy at law. 
Id.  In resolving issues
presented in the context of an original mandamus proceeding, an appellate court
may not deal with disputed matters of fact. 
Hooks v. Fourth Court of Appeals, 808 S.W.2d 56, 60 (Tex.
1991).  Based on the record before us, we
are unable to conclude that Respondent clearly abused his discretion.  Accordingly, we deny mandamus relief.  See Tex.R.App.P.
52.8(a).  Further, the emergency stay
order entered on June 22, 2005 is lifted.
 
 
July
7, 2005
DAVID WELLINGTON
CHEW, Justice
 
Before Barajas, C.J., McClure, and Chew, JJ.